Citation Nr: 0500851	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-14 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for surgical removal of 
undescended left testicle.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service from April 1964 to 
April 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision.  The veteran 
filed a notice of disagreement in December 2002, the RO 
issued a statement of the case in April 2003, and the veteran 
perfected his appeal later that same month.

The claim for service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In August 1967, the RO considered all of the evidence 
then of record and denied the veteran's claim for service 
connection for surgical removal of undescended left testicle.  
The veteran did not file a notice of disagreement within one 
year of having been sent notice of that decision.

2.  Additional evidence received since August 1967 is either 
cumulative and duplicative, or does not bear directly and 
substantially upon the matter of service connection for 
surgical removal of undescended left testicle, and, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of that claim.


CONCLUSION OF LAW

The August 1967 decision which denied service connection for 
surgical removal of undescended left testicle is final; new 
and material evidence has not been submitted, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.160, 20.302 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in May 2001, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a January 2002 rating decision, the RO denied the 
veteran's claim.    

During the course of this appeal, the veteran was also sent 
notices of a rating decision, a statement of the case, and 
other letters concerning attempts to obtain evidence.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether the veteran's 
claim could be granted, and the analysis of the facts as 
applied to those criteria, thereby abundantly informing him 
of the information and evidence necessary to substantiate his 
claim.  Likewise, these documents may be understood as 
communicating to the veteran the need to submit any relevant 
evidence in his possession.  

During the course of this appeal, RO obtained and reviewed 
service and VA medical records, as well as written statements 
from the veteran and a private health care provider.  The 
Board is satisfied that VA has made a reasonable effort to 
obtain relevant records identified by the veteran.  38 
U.S.C.A. §  5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  No 
examination is required because, as detailed below, no new 
and material evidence has been presented concerning the 
previously denied claim for service connection.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

The applicable duties to notify and assist have been 
substantially met by the RO and there are no areas in which 
further development may be fruitful.  

II.  Claim to reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

By an August 1967 rating decision, the RO denied service 
connection for removal of an undescended left testicle on the 
basis that the testicular condition had been a constitutional 
or developmental abnormality not considered a disability 
under the law.  The veteran was notified about the August 
1967 rating decision in a letter dated on August 14, 1967, 
but he did not initiate an appeal by filing a notice of 
disagreement within a year.  Accordingly, the August 1967 
rating decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.160(d), 20.302.

(By a April 1977 rating decision, the RO again denied service 
connection for removal of an undescended left testicle.  
However, the veteran was not formally notified of this rating 
decision by letter, and so it cannot be considered the most 
recent "final" rating decision).  

In any case, evidence of record at the time of the August 
1967 rating decision consisted (in pertinent part) of the 
following: 

(1)  Service medical records, which 
reflect that at a January 1964 
examination, the veteran was noted to 
have an undescended left testicle, a 
condition which was not considered 
disabling.  Examination records dated in 
April 1967 noted that the veteran's left 
testicle was removed at a US Army 
hospital.  The date of this procedure was 
not indicated.  

(2)  A VA Form 21-526 filed in May 1967, 
on which the veteran indicated that he 
was seeking service connection for 
residuals of his testicle surgery, which 
he indicated had taken place in March 
1967.

Subsequent to the August 1967 rating decision, the following 
evidence was associated with the claims file:

(a)  Numerous VA outpatient and 
examination records reflecting complaints 
of and treatment for various conditions 
between February 1979 and January 2003.

(b)  Written statements from the veteran 
dated in February 1995, October 1999, 
January 2001, May 2001, and May 2003, in 
which he essentially asserted that he was 
again seeking service connection for his 
left testicular surgery.

(c)  A March 2000 written statement from 
Benjamin Matlock, Ph.D., who asserted (in 
pertinent part) that he had been treating 
the veteran since December 1992, and that 
the veteran had maintained that the 1967 
surgical removal of his left testicle by 
military physicians had resulted in 
impotence.  

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  

The veteran's claim to reopen (filed in February 1995) was 
already pending on the effective date of the most recent 
amendment of 38 C.F.R. § 3.156(a), which expressly applies 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  Consequently, this 
appeal is decided under the older version of the regulations, 
which reads as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

The evidence received subsequent to August 1967 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

To the extent that the veteran has indicated that he is again 
seeking service connection for his testicular surgery (item 
b), this evidence is not new.  These statements are 
essentially a repetition of the assertions made in his May 
1967 VA Form 21-526, and are therefore merely cumulative.  
See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, where resolution of the issue turns on 
a medical matter, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Although the claims file now contains medical records (item 
a) and a written statement from a health care provider (item 
c) which were not of record at the time of the August 1967 
rating decision, these records contain no statements or 
opinions to the effect that the veteran's in-service 
testicular surgery did not arise from an abnormality of a 
congenital or developmental nature.  Therefore, these 
records, while new, are not material.  

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the 
Board finds that the evidence received subsequent to August 
1967 is not new and material and does not serve to reopen the 
veteran's claim for service connection for surgical removal 
of undescended left testicle.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a) (2000).  

ORDER

New and material evidence not having been received to reopen 
the claim for service connection for surgical removal of 
undescended left testicle, the claim remains denied.

REMAND

The veteran is seeking service connection for PTSD which he 
says has resulted from the stress of his in-service 
testicular surgery.  In his March 2000 statement, Dr. Matlock 
also concluded that the veteran suffered from "a profound 
degree of Post-Traumatic Syndrome" as a result of the 
surgery.  

Because of the evidence of a current PTSD diagnosis, as well 
as the service medical records documenting a stressor (the 
testicular surgery), a VA opinion is needed as to whether the 
veteran actually has PTSD and if so, whether it was the 
result of his surgery.  

Accordingly, the Board remands this case for the following:

1.  Obtain any available hospital/clinical records 
relating to the March 1967 in-service surgical 
removal of the veteran's left testicle.  This 
surgery apparently took place at the Ft. Belvoir, 
Virginia, DeWitt Army Hospital on March 27, 1967.  

2.  With any needed assistance from the veteran, 
obtain copies of all the records of the veteran's 
treatment by Dr. Benjamin Mattlock, P.O. Box 16603, 
Memphis, TN 38186, who indicated in a 2000 
statement he had been treating the veteran since 
December 1992.  

3.  Schedule a new VA psychiatric examination to 
determine the nature of any psychiatric disorder.  
The examiner should:

a.  Review the veteran's medical history and 
the information concerning his in-service 
testicular surgery.  

b.  Integrate previous psychiatric findings 
and diagnoses (including the statements made by Dr. 
Matlock in his March 2000 written statement) with 
current findings to obtain a true picture of the 
veteran's psychiatric status.    

c.  Conduct all necessary special studies or 
tests including appropriate psychological testing 
and evaluation. 

d.  Make any diagnosis in accordance with the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders-IV (DSM-IV). 
Indicate whether the veteran meets the criteria for 
PTSD contained in DSM-IV, and, if he meets the 
criteria, whether PTSD can be related to his in-
service testicular surgery.  

e.  Provide a report which includes complete 
rationales for all conclusions reached. 

4.  Review the examination report to ensure its 
adequacy.  If the report is inadequate for any 
reason or if all questions are not answered 
specifically and completely, return it to the 
examining physician for revision. 

5.  Thereafter, re-adjudicate the claim and if 
denied, provide the veteran and his representative 
with a supplemental statement of the case.  The 
supplemental statement of the case must contain 
notice of all relevant actions taken on the claim 
for benefits, a summary of the evidence associated 
with the claims file since issuance of the 
statement of the case in April 2003, and discussion 
of all pertinent legal authority.  Allow an 
appropriate period for response and return the case 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or the United States Court of Appeals for Veterans 
Claims (CAVC).  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes); M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.


	                  
_________________________________________________
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


